The totality of the voir dire record demonstrates that defendant made a valid waiver of his right to be present at sidebar discussions with prospective jurors (see People v Antommarchi, 80 NY2d 247 [1992]).
In any event, defendant could not have been prejudiced by his absence from the four sidebar conferences at issue, because in each instance he could not have made a meaningful contribution (see People v Roman, 88 NY2d 18, 26-27 [1996]). Three of the panelists were effectively disqualified by the court for cause as a result of their expressed concern that they could not be impartial (see People v Garcia, 265 AD2d 171 [1999], lv denied 94 NY2d 862 [1999]).
The remaining panelist became a sworn juror, but was replaced by an alternate prior to deliberations. Concur — Tom, J.P, Andrias, Catterson, Acosta and Renwick, JJ.